MEMORANDUM**
Carlos Rivera-Estrada appeals from the 240-month sentence imposed following his plea of guilty to assault on a federal officer, in violation of 18 U.S.C. § 111, and to possession of methamphetamine with intent to distribute, in violation of 21 U.S.C. *614§ 841. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Appellant contends that his sentence is unreasonable. But the record reflects that the district court first correctly calculated appellant’s Guidelines range and then applied the statutory factors before fixing the sentence. See United States v. Cantrell, 433 F.3d 1269, 1280 (9th Cir.2006). Therefore we cannot say that the sentence is unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.